Title: General Orders, 17 January 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Jany 17th 1777.
Windsor.Winchester.


A Court of inquiry to sit to morrow, at 9 o’Clock to examine into a Complaint lodged by Serjt Davis, William Davis, and one Gallakin, all of Capt. Leir’s Company, against Major Proctor, Capt. Lang, and Lieut:

Turnbull of the Artillery: All Evidences to attend, and facts as they appear, to be reported.
The Out-Guards are strictly forbid allowing any Soldiers to pass them, but such as have regular discharges from their commanding officer: This the officers of the different regiments will attend to.
Lieut: Isaac Budd Dunn is appointed Brigade Major to Genl St Clair, and is to be respected and obeyed as such.
